UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6789



LANDON MORRIS FUNDERBURK, JR.,

                                              Plaintiff - Appellant,

          versus


JOYCE K. CONLEY, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-00-256-5)


Submitted:   October 10, 2000             Decided:   October 20, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Landon Morris Funderburk, Jr., Appellant Pro Se.   Michael Lee
Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Landon Morris Funderburk, Jr., appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 (1994) petition.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Funderburk v. Conley, No. CA-00-256-5 (S.D. W. Va. May

26, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2